Case 1:19-cv-06319-DLC Document 1-2 Filed 07/08/19 Page 1 of 9

EXHIBIT B |

 

 
Case 1:19-cv-06319-DLC Document 1-2 Filed 07/08/19 Page 2 of 9

 

O06.
ONW 334409 T19G000 Bud

er

 

 

 

 

L JOVd OL MOVE

 

- ‘
<i €D C00
Aoujysog aneg

MUAPISAd [2

@

"‘PSALLIY Se} J@WUINS ayy Jo yINS Buiujeg jsag au

00°82 $
334 NMOTD S

ooGts
¥ - HOVE HIIOOS NYD T1IGOOD Jus

WWd v

é=G=

oo'sts 0087 $
831804 NMOTD

VEMOL 4709 NMOTD

 
 

Oost $ 00SZ $F
310G0M NMOID ¥NYL NMOTD

oa wr ubis ays ~ SHOLLORTIO9 + SMOHS ¥ Sisvaged

 

 

syods joojsueg je ayes Jo} Anueung swe}

 

 

Oot $
USING NMOID

00°82 $
{2810NbuNL) 331 NMOTD

+» $318088399N

‘OU NSNDLUaSCe-

 

+ Witddd

00%?
231 #710001 NMOTD

oo'ae §
LINS ONIHAVE NMOTD

g

SWWALgHY MAN
Case 1:19-cv-06319-DLC Document 1-2 Filed 07/08/19 Page 3 of 9

 

oVvd OL dav

 

Es ASIONOYNL :yO109

1Xz 1x + iN Ss TIVWS :3ZIS

‘skep sseuisng 9-¢ ul sdiys AjjeordAy Way! siy)
SNIddIHS
‘sazis uaamjeq j! dn ezis e Guysepso puauiwosss em jews suns yins Bulpeq siy

PpoogHeii#
yyeq yeuejd uo UMO|D Isabbiq ayy ‘padlue sey JauLUNs ay) jo JINSs Bulyzeq Jseq ayy “Ns BuIyjeg UMOID

WIYSLV NOILdId¥OS3d
00°87 S$

LINS ONIHLWG NMOTD

 

 

LINS ONIHLVG NMOTD >

0 Gib 0 ul uBIS ~ 31s ~ $NO1L937109 ~ SMOHS ® SISW900d ~ $i1¥0SSI990 ~ Teddi STWAIGUY MIN duOLS iW 3

1O0.LSUVE *..=.:

““zymogaryxayohed EJ ~“wog - woo'sjoym Y ““ByAdog auon29;3 @ ulGor yIOvd @ Liv FP ~“bwsymeyzymogqay <1 - (ag- v) # ald HY ~oswwawnoopubis A “1p - (gz) xoqui IW @_sddy_ Si:

® on a x yNs-Huryyeq-umojo/sjonpoid/woo'sjsodsjoojsieq’asoys//:sduy 8 O >
 

JANUS NOA GNIS SA 131

spsewoD «© Sabteyoxy F SUINIOY

9vd OL aqv + L -

‘skep ssauisng 9-¢ ul sdiys AyeoidAy way sty,

SNiddIHS

SSEID Ul UMOID at} YIM atwOY Je SaUO Pjoo awios Aofuy

TWIUSLVW ~~ NOLLdId9S3a

 

OO'ZLS

SSH19 INld NMOT9 -

SSV19 LNid NMOTD > 30H

Case 1:19-cv-06319-DLC Document 1-2 Filed 07/08/19 Page 4 of 9

0 GIB O uy ub = aus + SNOIL93T109 + SMOHS ¥ Sisvadod + sil¥osszaay = 1aulddy STWAIWYY MAN TUOLS «

IOO.LSUVE *..&..

Wa ge®

« “zymogarxeyahed EQ “wog- woo'sjoym YJ) ““BysAdoa a1U0N0913 @ ulGoryzOvd @ lv FB “b'wuymejyzymogey (1 - (ag- v) eas HY “osiuawnsepubis KR yp - (egz) xoqui Wes @_sddy

: & on @) x sse|5-juid-uMo|o/s}onpoid/woo'sjodsjoojsseq‘aso}s//:sdyy # >) >
Case 1:19-cv-06319-DLC Document 1-2 Filed 07/08/19 Page 5 of 9

 

Ter ee eB / / jletua INO,

 

 

 

JANUS NOA GNIS SA 131

Sp wewoD #8 sabhieyoxy Fy suinjoy

9Vd Ol dav + L -

sAep ssauisng 9-¢ ul sdiys AyeordAy way! siyy

SNiddIHS

i@Njea Sys V
Wd V SSEID Wid Gudd/UMO|D

NOILdidoS3ad

000” $

MOWd 7 SSWT9 Nid ¥d0/NMOT9

 

ae

Bs) s ls

HOVd & SSV1D LNId GUdD/NMOTD > 3INOH

>
>

0G12 © uy ubls ~ 7s = $NOIL927109 « SMOHS 8 SLSY900d = S3lu0Ss399u « Tadddl STWAINHY MIN du0.LS ; a :
-IOOLSUVE *..."
“wog - wossjoym YJ)  ““BiAdog a1u0D343 @ ulbol yz0Vd @ Liv FB ~~“ bwymeyzymogay (4 - (ag - v) L# ails B§  ~osjuawnoop ubig A “1p - (ggZ) xoqu We @

“zymogaryxeyoked ED

ey

on®D »x

yoed-y-ssejb-juid

quds

UMO|O/S]ONpoOid/WOd'syOdsjoojsieg’ai0js//:sdjjy w

v

sddy is:

 
oO
a
oO
co
cab)
Do
©
oO
Oo
a
—
©
Oo
—
Ne
oO
TC
&
L
“
a
_
Cc
®
=
5
oO
oO
QA
O
=
a
Oo
a
9
co
oO
>
2
Oo
o
a
®
Yn
©
O

 

SWAYOS JO|OO Meu
UM OMUE PEXA

 

 

 

@> ©coo
UOHEN Siaydeg JO SwWeN ayy uj WI UMO}D
OL 10u0} AW Ss} 3] ‘SMayNeW Ae]D SUMO[D [[apooy

«OSE

 

 

L JOVd OL MOVE

 

 

Bae

Sawa

N3dO Sn

 

oly ome jeulbwo
WOJJ BSON JORXy

 

 

 

@ coo ~@

Bolg MalAay aoueuOjiag URWIMOg Ue}S ¥

VITID VeVGQ - = i

HVIVS! 3 SLOIN1Vd / S43IHD FREE a)

Arter tiie cs pS Sonera —,

ees) kre

Po eB EE bt BRD
[peeve oe seen BE nes BE rae]

Oy oe LR al
UTA

UILSIHINVIN IO SITIAIUOLON

in ef ww
eds aN OA pA

‘OUT NSNDLUSCe-

 
Case 1:19-cv-06319-DLC Document 1-2 Filed 07/08/19 Page 7 of 9

al! Verizon > 1:29 PM 7 =)
a store.barstoolsports.com

 

“=. BARSTOOL’
= ‘P\isrore Q Gino

Pilelel 3

 

CLOWN CLUB COVER S 45.00

- 1 + ADD TO BAG

Returns & Exchanges
Jauado uoseas JO} SJaMo}
UMOJ9 [J2POOH ayeW O} Joo}sSIeEg

SOR LAT TUNA. 4 4
as

eee

 

 

a IXZNMOIS] JIA=Ag4d]eEM/W0s aqnInoAMMM/7:sdyY4

ey yompe jeulBuo
WOd} @SON JOeXy

 

 

 

 

2 Filed 07/08/19 Page 8 of 9

 

 

 

BUOYe! 10} JOYIML - BL/BL/Z > Wd 95:8

JPLUIUE PaPUNOM e a>}
uMOp Nd aq 0} pey pue suesu! jUaM
ISN[ 9H “SHIA PE! | (Payuem| JeYM
},USeM jeu} ING (Aep jsaGBGigq siy) sn
aneB ay Sijjes} UO BOW UO} YS B pUue
Aepo} suiys umojo LOdedeyjeeyoaiyyo)
HO XOOL Spetu | Year

"S]NU Je Bye} S| PNB} YUIY] OUM BIdoOdg

a
~
c
©
E
5
3
}
QA
O
a
a
oO
a
7)
©
9°
>
2
oO
ot
oi
a
a
©
O

ajuapisasdjoois® 9 eG 6600 a)
Aouyiog aaeg sydwany , .
3SIS8Q puy asead s,ayIW UOHeBAI - YY XIN @ oco00 ~@
MO}JPWYSIEW - YAY .HIEL WYUS Jo Bury pauiejr0i1q pueweg
Hes ey, Uodedey jaeyoip OL esucdsay jeisyjo ino deindog Ag ajes uO ay SLIYS UMO/OY>W Ue

 

 

L JDVd OL MOVE

 

 

 

 

 

sods joojsueg Aq pjos syO/AA SANEALIOG/eSf pesusd|uN “OUT NSNOLUYS Ce

 

 
‘OUT NSNDLUSCe-

 

aqwapisaid & cD ©} o @ BUIDISSIg &
eee aan UMOID ANC BHuljjas 404 sods eidwAiQ ne@sels
V SEH enysen Uj Syods eldwiAjo jeaddy pino,y, yf oi CaduapERIT), ;yPGdG Jao oi - leuls sepEes

 

 

 

L 3OVd OL HOVE

 

 

 

sods eidwiAjo uyM jusweesby Aueg pilu pesueoyup

 

 

 
